J-S35011-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD MORRIS                             :
                                               :
                       Appellant               :   No. 2030 EDA 2019

           Appeal from Judgment of Sentence Entered March 7, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0008950-2017


BEFORE:      BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                            FILED NOVEMBER 20, 2020

        Richard Morris1 appeals from his March 7, 2019 judgment of sentence of

four to nine years of incarceration, followed by three years of probation, which

was imposed after a jury found him guilty of possession of a firearm by a

prohibited person, carrying a firearm without a license, and carrying a firearm

on the public streets of Philadelphia.2        He challenges the sufficiency of the

evidence underlying two of his convictions. After review, we affirm.

        The trial court summarized the factual history of the case as follows:
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1Throughout the trial, Appellant was referred to as Robert McDonald, which
was represented to be Appellant’s legal name.

2 Appellant purported to appeal from the order denying his post-trial motion.
“In a criminal action, appeal properly lies from the judgment of sentence made
final by the denial of post-sentence motions.”            Commonwealth v.
Shamberger, 788 A.2d 408, 410 n.2 (Pa.Super. 2001) (en banc) (citation
omitted). We have amended the caption accordingly.
J-S35011-20




            On July 30, 2017, Michael Norman went to a Philadelphia
     nightclub with his friends Ackeem Norman, Ryan Grant, and
     Sashee Malcolm. At roughly 5:15 in the morning, Ryan Grant and
     Sashee Malcolm left the nightclub to sit in the car. Michael Norman
     and Ackeem Norman followed approximately fifteen minutes after.
     As Michael and Ackeem Norman were walking to their car, Michael
     Norman stopped to talk to a woman outside of the nightclub.
     Ackeem Norman continued walking to the car. While Michael
     Norman was speaking with the woman, [Appellant] approached
     him. Michael Norman knew [Appellant] from previous interactions
     at parties he attended in Philadelphia. [Appellant] pulled Michael
     Norman to the side, walked alongside of him down the street, and
     put his arm around his shoulders. As they walked down the street,
     [Appellant] pulled out a silver-colored firearm from his pants and
     pressed it into Michael Norman’s stomach. [Appellant] told Michael
     Norman “give me everything you got.” Michael Norman gave him
     all of the money in his pockets, which was three or four thousand
     dollars ($3,000-$4,000). After he gave him the money, Michael
     Norman began walking across the street towards his car.
     [Appellant] and his co-defendant Khron Hall followed him across
     the street. Michael Norman turned around and asked the two of
     them, “[w]hy are you following me?” When Michael Norman
     turned, he saw Hall also had a firearm. [Appellant] did not
     respond, but instead told Hall to search Michael Norman’s car.
     Michael Norman continued to ask the two why they were following
     him and what they were doing. Ackeem Norman heard the
     commotion and opened the passenger door.               This startled
     [Appellant], who told Ackeem and Michael Norman to get in the car
     and leave. Michael Norman asked [Appellant] not to shoot,
     entered the driver’s side of the vehicle, and reversed out of the
     parking lot to leave the scene.

           As Michael Norman reversed out of the parking lot,
     [Appellant] and Hall still had their firearms pointed at the car.
     Michael Norman pulled his firearm from the center console and
     pointed his firearm back at them. [Appellant] then fired “two to
     four” shots at Michael Norman’s vehicle. Michael Norman returned
     fire. [Appellant] and Hall ran into the parking lot where Michael
     Norman’s car had been parked. Ryan Grant got out of the car and
     called the police, and they arrived roughly three minutes later.
     Police observed [Appellant] running through the parking lot with
     something in his hand. [Appellant] ran to a white Mitsubishi


                                    -2-
J-S35011-20


       Outlander and made a dipping motion next to the car before
       getting into the car. Police apprehended him in the car and found
       roughly five hundred and fifty dollars ($550) on his person. After
       further investigation, the police found a silver firearm underneath
       the white Mitsubishi.

Trial Court Opinion, 7/18/19, at 1-3 (footnotes and citations omitted).

       Appellant and Khron Hall were tried together. In addition to charges of

aggravated assault, robbery, conspiracy, theft by unlawful taking, and several

weapons offenses, they were each charged with person not to possess a

firearm. That charge was bifurcated. The jury returned its verdict on the bulk

of the charges, finding Appellant guilty of two firearms charges only, and

acquitting him of all other charges. The trial court then submitted the person

not to possess charges to the jury on a separate verdict slip, and the jury

convicted Appellant of that offense. After his sentencing on March 7, 2019,

Appellant filed a post-sentence motion on March 18, 2019,3 which was denied.

Appellant timely appealed, and both Appellant and the trial court complied with

their responsibilities under Pa.R.A.P. 1925.

       Appellant presents two issues for our review:

       A.     Was there insufficient evidence to convict Appellant of
              carrying a firearm without a license when Appellant neither
              possessed a firearm in a vehicle or concealed on or about
              his person?

       B.     Was there insufficient evidence to convict Appellant of
              possession of a firearm prohibited person when there was no


____________________________________________


3 The motion was timely filed within ten days of the imposition of sentence, as
the tenth day, March 17, 2019, fell on a Sunday.

                                           -3-
J-S35011-20


            evidence presented regarding the date of conviction for the
            disqualifying offense?

Appellant’s brief at 2.

      Both of Appellant’s issues on appeal involve challenges to the sufficiency

of the evidence.

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying the above test, we may not weigh
      the evidence and substitute our judgment for the fact-finder. In
      addition, we note that the facts and circumstances established by
      the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth may
      sustain its burden of proving every element of the crime beyond a
      reasonable doubt by means of wholly circumstantial evidence.
      Moreover, in applying the above test, the entire record must be
      evaluated and all evidence actually received must be considered.
      Finally, the trier of fact while passing upon the credibility of
      witnesses and the weight of the evidence produced, is free to
      believe all, part or none of the evidence.

Commonwealth v. Fitzpatrick, 159 A.3d 562, 567 (Pa.Super. 2017) (citation

omitted).

      Appellant claims first that the Commonwealth failed to prove all of the

elements of 18 Pa.C.S. § 1606, carrying a firearm without a license.         That

statute provides, in pertinent part:

      any person who carries a firearm in any vehicle or any person who
      carries a firearm concealed on or about his person, except in his
      fixed place of abode or fixed place of business, without a valid and
      lawfully issued license under this chapter commits a felony of the
      third degree.


                                       -4-
J-S35011-20



18 Pa.C.S. § 1606(a)(1). It was stipulated that Appellant did not possess a

valid license to possess a firearm.        He contends, however, that the

Commonwealth failed to prove that he possessed a firearm while in a vehicle,

or that he had a firearm concealed on or about his person. He argues that the

evidence at trial established only that he dropped the firearm in question prior

to entering the vehicle, and thus, that he did not possess it while inside the

vehicle. See Appellant’s brief at 6. In addition, there was no testimony that

he concealed the weapon. Id. at 7.

      The Commonwealth counters that, since Appellant was able to approach

Mr. Norman and put his arm around him without causing alarm, one could

reasonably infer that the gun was concealed.        Furthermore, Mr. Norman

observed Appellant “pull out” a gun, reinforcing the inference that the gun was

initially concealed.

      The trial court concluded that the evidence, together with the reasonable

inferences to be drawn therefrom, was sufficient to support the conviction. We

agree. Viewing the evidence and the reasonable inferences therefrom in the

light most favorable to the verdict winner, as we are required to do, the

evidence was sufficient to permit the jury to reasonably infer that Appellant

initially concealed the firearm from Mr. Norman, and then retrieved it from his

person and held it against Mr. Norman’s midsection. This claim fails.

      Appellant’s second issue involves the sufficiency of the evidence to

establish that he possessed a firearm although he was a person prohibited from

                                     -5-
J-S35011-20


doing so. See 18 Pa.C.S. § 6105. He contends first that although there was

a stipulation that a prior conviction rendered him ineligible to possess a

firearm, it did not include any information regarding the date of his

disqualifying conviction. Thus, he claims that the evidence was insufficient to

permit the jury to find that he possessed a firearm more than sixty days after

he became a person prohibited from possessing a firearm. See Appellant’s

brief at 8.

      There is no dispute that Appellant was convicted of a disqualifying

offense, namely, possession with intent to deliver a controlled substance. See

18 Pa.C.S. § 6105(c)(2) (providing that a person convicted of an offense

punishable    by   a   term   of   imprisonment   exceeding   two   years   under

Pennsylvania’s Controlled Substance, Drug, Device and Cosmetic Act, Act of

April 14, 1972 (P.L. 233, No. 64), or any equivalent federal or state statute, is

prohibited from possessing a firearm).        Appellant stipulated that he was

convicted of the disqualifying offense of possession with intent to deliver a

controlled substance charged at CP-51-CR-005215 of 2009.            However, the

Commonwealth did not offer evidence of the date of conviction.

      The trial court found that the jury was able to logically infer from the fact

that the charge resulting in the disqualifying conviction was filed in 2009 that

the offense herein occurred more than sixty days after Appellant was convicted

of that crime. While we are inclined to agree that the jury could reasonably

infer that Appellant’s conviction of charges filed in 2009 occurred well in excess


                                       -6-
J-S35011-20


of sixty days before he committed the crimes herein in 2017, we need not rest

our decision on that basis. The relevant portion of the person not to possess

statute provides:

  (a)   Offense defined.

     (1)   A person who has been convicted of an offense enumerated
           in subsection (b), within or without this Commonwealth,
           regardless of the length of sentence or whose conduct meets
           the criteria in subsection (c) shall not possess, use, control,
           sell, transfer or manufacture or obtain a license to possess,
           use, control, sell, transfer or manufacture a firearm in this
           Commonwealth.

     (2)
           (i) Except as otherwise provided in this paragraph, a person
           who is prohibited from possessing, using, controlling,
           selling, transferring or manufacturing a firearm under
           paragraph (1) or subsection (b) or (c) shall have a
           reasonable period of time, not to exceed 60 days from the
           date of the imposition of the disability under this subsection,
           in which to sell or transfer that person’s firearms to another
           eligible person who is not a member of the prohibited
           person’s household.

18 Pa.C.S. 6105(a)(1) and (a)(2).

     The date of disability is the date of conviction. See Commonwealth v.

Appleby, 856 A.2d 191, 194 (Pa.Super. 2004). However, as this Court noted

in Commonwealth v. Alvarez Herrera, 35 A.3d 1216, 1218 (Pa.Super.

2011), although subsection (a), which encompasses both subsections (a)(1)

and (a)(2), is headed “Offense defined[,]” suggesting that both subsections

contain elements of the crime, headings are not controlling in statutory

interpretation. See 1 Pa.C.S. § 1924. We held in Alvarez-Herrera that the

heading did not control over the clear statutory language which imposed a

                                     -7-
J-S35011-20


legal prohibition based on membership in one of the prohibited groups under

subsections (b) or (c), and possession or other control of a firearm. Thus, we

concluded that, “[t]he elements of the offense are therefore: (1) that the

person has been convicted of an offense listed in Subsection (b) and/or falls

into one of the categories of Subsection (c); and (2) that the person possesses

or otherwise controls a firearm.”     Id.   The sixty-day period set forth in §

6105(a)(2) was not an element of the offense. It was a grace period that

operated as an affirmative defense for a person who was disqualified from

possessing a gun, “but who not yet have a reasonable opportunity to dispose

of their   firearms.”      Alvarez-Herrera, supra        at 1218.       See also

Commonwealth v. Grove, 170 A.3d 1127, 1148 (Pa.Super. 2017) (citing

Alvarez-Herrera for proposition that sixty-day period in subsection (2)(i) is

an affirmative defense).

      The parties stipulated that Appellant had been convicted of the

disqualifying offense of possession with intent to deliver a controlled substance

charged at CP-51-CR-005215 of 2009. It was further stipulated that the gun

was a firearm within the meaning of the statute.         Although the trial court

instructed the jury that, in order to find Appellant guilty of the offense, it would

have to find that Appellant became a person prohibited from possessing or

using a firearm more than sixty days before he admittedly possessed it on

July 30, 2017, that instruction was incorrect. Such a finding was unnecessary




                                       -8-
J-S35011-20


as it was not an element of the offense, and Appellant did not assert a sixty-

day defense.

      Thus, we find the evidence sufficient to satisfy the two elements of the

offense that the Commonwealth was required to prove: that Appellant had

been convicted of possession with intent to deliver a controlled substance, an

enumerated offense; and, that he possessed or otherwise controlled a firearm.

Hence, he is not entitled to relief on his second claim.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/20




                                      -9-
J-S35011-20




              - 10 -